Title: To Benjamin Franklin from Giuseppe Bartoli, 30 March 1783
From: Bartoli, Giuseppe
To: Franklin, Benjamin


MonsieurParis, rue Cadet, ce 30 Mars 1783
La derniere fois que j’ai eu l’honneur de Vous rendre visite, je vous ai mis sous les yeux le papier même de la Traduction Angloise, que l’Antiquaire de S.M. Britannique avoit faite, en 1775, de mes Vers Italiens qui furent imprimés à Londres: dans lesquels alors j’ai prédit le succès qu’eut la Guerre declarée, ces jours-là, par le Roi d’Angleterre, contre l’Amerique. Vous eutes, Monsieur, la bonté de me permettre de Vous en faire tenir une Copie, avec l’Original Italien.
Mais cette Traduction étant peu fidelle dans les autres parties qui n’ont point de rapport avec ma prédiction, j’ai cru devoir y ajouter non seulement une Traduction Francoise de Mlle. Leclerc, mais un autre en Anglois, que M. L’Heritier, Avocat au Parlement de Paris, a eu la complaisance de faire, le plus exactement possible, pour un François.
Il se rend lui même à Passy pour avoir l’honneur, Monsieur, de Vous présenter, avec ma lettre, ces quatre Piéces, et contempler de près le grand Philosophe et Ministre, admiré de Toutes les Nations.
Mr. L’Heritier joint à ses connoissances scientifiques l’avantage de posseder l’Anglois, l’Allemand, l’Italien, l’Espagnol, sans parler du Latin et du Grec. Toutes ces considerations, Monsieur, m’ont déterminé à Lui ceder aujourd’hui la satisfaction, et l’honneur, d’être en personne à Vous assurer du profond respect avec lequel je suis Monsieur votre très-humble, et tres-obeissant Serviteur
Bartoli.
 
Notation: Bartoly 30 Mars 1783
